Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Guzik (US Pat. No. 8, 311, 983).
Regarding claim 1, Guzik discloses a method comprising: 
receiving a first video associated with an event (see figure 1, device 111 capturing part of event 100, scopes 101; see col. 4 lines 63-66; col. 5 lines 19-20 and lines 27-34; see also figure 3 and col. 9 lines 33-36);
 receiving a second video associated with the event (see figure 1, device 111 capturing part of event 100, scopes 102; see col. 4 lines 63-66; col. 5 lines 19-20 and lines 27-34; see also figure 3 and col. 9 lines 33-36); 

extracting second metadata from the second video, the second metadata including a second start time timestamp (see col. 5 lines 49-55 associating metadata, such as camera ID, date/time stamp information and tracking location data; see col. 6 lines 55-66 retrieve data assets that match the criteria of the query; see col. 8 lines 23-31 and col. 9 lines 37-57); 
generating a first set of instructions using the first metadata and the second metadata (see claim 1 data assets having correlated metadata associated therewith; col. 8 lines 23-35 search module retrieves data assets and associated metadata);
 displaying, via an interface of a broadcast management system, the first video and the second video in a time-synchronized manner using the first set of instructions so that the first video begins being user can select feeds one after the other or switch automatically); and 
wherein the broadcast management system specifies transitions between the first video and the second video (see col. 25 lines 7-24). 
Regarding claim 2, Guzik discloses displaying, via the interface, the first video and the second video in a time-synchronized manner using the first set of instructions comprises: displaying the first video to an operator via a first stream window of the interface in accordance with the first set of instructions, the first stream window being associated with a first identifier; and displaying the second video to the operator via a second stream window of the interface in accordance with the first set of instructions, the second stream window being associated with a second identifier (see figures 8A and 8B and col. 24 line 42-col. 25 line 24). 

Regarding claim 4, Guzik discloses broadcasting the event to a plurality of users via the broadcast management system (see figure 1 and col. 25 lines 31-38). 
Regarding claim 5, Guzik discloses storing first user information associated with a first user of a first camera device in the broadcast management system; and storing second user information associated with a second user of a second camera device in the broadcast management system (see col. 4 line 63-col. 5 line 16). 
Regarding claim 6, Guzik discloses the first user information includes a first user profile associated with the first user and references to videos previously uploaded by the first user, and wherein the second user information includes a second user profile associated with the second user and references to videos previously uploaded by the second user (see col. 5 lines 17-35 and line 63-col. 6 line 8).
Regarding claim 7, Guzik discloses wherein the method includes a step of pre-processing the first video and the second video (see col. 24 lines 48-64). 
Regarding claim 8, Guzik discloses wherein the first start time timestamp is generated via a first universal clock and the second start time timestamp is generated via a second universal clock, and wherein the first universal clock and the second universal clocks maintain a universal time using a time standard that is a Coordinated Universal Time (UTC) (see col. 31 lines 6-13 and lines 30-37).	

Regarding claim 10, the limitation of claim 10 can be found in claim 1 above. Therefore claim 10 is analyzed and rejected for the same reason as discussed in claim 1 above. See also figure 7 and col. 19 lines 22-31.
Claims 11-13 are rejected for the same reasons as discussed in claims 2-4 respectively above.
Regarding claim 14, Guzik discloses the first video capture system and the second video capture system both comprise a camera device coupled to a cellular-enabled device (see figure 1, col. 12 lines 58-65 and col. 13 lines 24-29).
Claims 15-16 are rejected for the same reasons as discussed in claims 8-9 respectively above.
Regarding claim 17, the limitation of claim 17 can be found in claim 1 above. Therefore claim 17 is analyzed and rejected for the same reason as discussed in claim 1 above.
Claim 18 is rejected for the same reason as discussed in claim 2 above.
Regarding claim 19, Guzik discloses a user account database that stores account information for users of the broadcast management system, the account information including references to videos uploaded by respective users or broadcasts created by respective users see col. 4 line 63-col. 5 line 16).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6 and 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,477,262. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons set forth below.
		Regarding claim 1, the Patent application claim 1 recites  a method for broadcasting an event using a broadcast management system, the method comprising: receiving a first video associated with a first location of the event, the first video captured using a first handheld camera device;  receiving a second video associated with one of the first location and a second location of the event, the second video captured using a second handheld camera device;  extracting first metadata from the first video and second metadata from the second video, the first metadata including a first start time timestamp of the first video and a first identifier of the first handheld camera device, the second metadata including a second start time timestamp of the second video and a second identifier of the second handheld camera device; generating a first set of instructions using the first metadata and the second metadata; displaying, via an interface of the broadcast management system, the first video and the second video in a time-synchronized manner using the first set of instructions;  generating a second set of instructions based on a selection of the first video from the interface at a first elapsed time timestamp and a selection of the second video from 
		Regarding claim 2, the patent application claim 6 recites the features of claim 2.
		Regarding claim 3, the patent application claim 7 recites the features of claim 3.
		Regarding claim 4, the patent application claim 8 recites the features of claim 4.
		Regarding claim 5, the patent application claim 9 recites the features of claim 5.
		Regarding claim 6, the patent application claim 10 recites the features of claim 6.
		Regarding claim 8, the patent application claim 3 recites the features of claim 8.
		Regarding claim 9, the patent application claim 4 recites the features of claim 9.
		Regarding claim 10, the patent application claim 12 recites the features of claim 10.
		Regarding claim 11, the patent application claim 6 recites the features of claim 11.
		Regarding claim 12, the patent application claim 16 recites the features of claim 12.
		Regarding claim 13, the patent application claim 17 recites the features of claim 13.
		Regarding claim 14, the patent application claim 18 recites the features of claim 14.
		Regarding claim 15, the patent application claim 14 recites the features of claim 15.
		Regarding claim 16, the patent application claim 15 recites the features of claim 16.
		Regarding claim 17, the patent application claim 19 recites the features of claim 17.
		Regarding claim 18, the patent application claim 19 recites the features of claim 18.
Claims 7 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10, 477, 262 in view of Guzik (US Pat. No. 8, 311, 983).

		In the same field of endeavor Guziki discloses the method includes a step of pre-processing the first video and the second video (see col. 24 lines 48-64).
		Therefore in light of the teaching in Guziki it would have been obvious to one of ordinary skill in the art at the time invention was made to modify the Patent application by adding the feature of pre-processing video in order to edit and customize the video as user desires or based on user’s preferences.
Regarding claim 19, Guzik discloses a user account database that stores account information for users of the broadcast management system, the account information including references to videos uploaded by respective users or broadcasts created by respective users see col. 4 line 63-col. 5 line 16). See also the motivation of claim 7.
Regarding claim 20, Guzik discloses tan interface that allows a user to generate broadcasts from live streaming videos or videos in a video database or manage or edit previously created broadcasts (see col. 24 lines 42-64). See also the motivation of claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329.  The examiner can normally be reached on M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HELEN SHIBRU/Primary Examiner, Art Unit 2484            
May 8, 2021